Citation Nr: 0820022	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  04-39 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954, and from August 1954 to October 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection for PTSD and 
assigned an initial rating of 30 percent effective October 7, 
2002.  A February 2005 supplemental statement of the case 
(SSOC) assigned a 50 percent rating effective October 7, 
2002.  

The veteran testified at a Board hearing at the RO in 
September 2006.  

A February 2007 letter from the Board indicated that the 
veteran's appeal had been advanced on the docket in 
accordance with 38 C.F.R. § 20.900(c).

In February 2007, the Board remanded the case for further 
development and it is now before the Board for further 
appellate consideration.  


FINDING OF FACT

The veteran's PTSD is not productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
No. 05-876 (U.S. Vet. App. May 19, 2008).  That burden has 
not been met in this case with regard to the veteran's appeal 
of the initial 50 percent evaluation assigned to his service-
connected PTSD.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of October 7, 2002, the date of his claim, 
with the assignment of the initial 30 percent rating and the 
subsequent 50 percent rating.  He was provided notice as to 
how to appeal that decision, and he did so.  He was provided 
a statement of the case that advised him of the applicable 
law and criteria required for a higher rating and he 
demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a state Veteran's Service Organization and its counsel 
throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded him physical examinations, 
obtained medical opinions as to the severity of his PTSD and 
afforded the veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements; and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, 
as in the instant case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Under Diagnostic Code 9411, a 50 percent rating for PTSD is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. § 
4.125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995). 

According to the DSM-IV,  a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); a GAF between 61 and 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships; a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).

The veteran underwent a VA psychiatric examination in 
November 2002.  It was noted that the veteran was married 
since 1947.  He was retired.  He complained of sleeping 
problems and of night sweats.  He reported having nightmares.  
He felt that he had difficulty with memory and concentration.  
He felt that he had frequent arguments and that he had a 
strong startle response to loud noises.  

On mental status examination, he was alert and cooperative.  
He was well oriented in all spheres and exhibited clear 
thinking.  Sensorium was clear.  Because the veteran was 
wearing dark sunglasses, the examiner could not comment on 
eye contact.  There were no odd or unusual motor movements or 
mannerisms.  Anxiety level appeared to be slightly elevated.  
Memory, long-term and short-term, was unimpaired.  Attention 
and concentration were intact.  His thinking was logical, 
goal directed, coherent and spontaneous.  There was no 
evidence of a thought disorder.  He was able to be abstract 
in his thinking.  Speech was normal in volume, cadence and 
rhythm.  His affect was mildly sad when discussing Vietnam.  
Insight and judgment appeared to be good.  He denied 
hallucinations and delusions.  No psychotic symptoms were 
elicited at the present time.  The veteran was diagnosed as 
having PTSD with secondary depression.  He was assigned a 
present and past year GAF score of 56.  The examiner noted 
that the veteran's current symptomatology included difficulty 
with sleep, nightmares, problems with memory, concentration, 
anger and irritability, flashbacks and a startle response.  

The veteran underwent a VA psychological assessment by a VA 
social worker in January 2003.  He reported that he was 
anxious, had sleep problems, nightmares and anger and trust 
issues.  He also reported that he thought of killing himself 
but that he never had a plan and of hurting others but stops 
himself with his thoughts.  On mental status examination, he 
was cooperative.  His speech was shaky and throughout the 
assessment he cried.  He denied suicidal/homicidal ideations, 
plans, thoughts or intent at the present time.  His mood and 
affect were sad and depressed.  Insight and judgment appeared 
fair.  There was no evidence of psychotic symptoms.  The 
diagnostic impression was PTSD and depression.  He was 
assigned a GAF score of 49.   

VA outpatient treatment records dated from July to August 
2004 show that the veteran received ongoing PTSD group 
counseling.  In July 2004, the veteran was seen for an 
individual session.  He reported needing medication for 
control of his anger and that he experienced irritability and 
hyperarousal.  He also reported that his sleep was poor but 
that his appetite was good.  His energy and concentration 
were fair.  He denied suicidal/homicidal thoughts, 
hallucinations, delusions and paranoia.  On mental status 
examination, his mood and affect were depressed.  He denied 
auditory/visual hallucinations, delusions and paranoia.  He 
denied suicidal/homicidal thoughts and plans.  His cognitive 
functioning was grossly normal.  His insight and judgment 
were fair.  The assessment was prolonged PTSD.

The veteran underwent a VA psychiatric examination in June 
2004.  He reported experiencing a moderate degree of PTSD 
symptoms two or three times a week with no remission of 
symptoms.  He stated that he had dreams about dead people.  
With regard to his occupational adjustment, he was completely 
retired since 1994.  With regard to his social adjustment, he 
had been married for 56 years and has five children.  He 
reported a lot of differences and fights with his wife.  He 
had three to four close friends and did volunteer work at a 
community center once or twice a week.  He attends weddings 
and birthday parties.  He bowls twice a week as a hobby.  He 
reported that he has not made another suicide attempt after 
he tried to load his gun to shoot himself about two years 
ago.  

On mental status examination, he reported no impairment with 
communication and thought process.  He stated that he heard 
hollering and whistling sounds three or four times a week.  
He had passive suicidal ideation usually twice a month but 
denied any plan or intent.  He reported feelings of wanting 
to kill his wife when he got really mad.  He denied any 
current homicide ideation, intent or plan.  He had no problem 
maintaining personal hygiene and basic activities of daily 
living.  He reported normal memory and concentration.  He 
acknowledged occasional mild anxiety and anger control 
issues.  He had trouble falling asleep and woke up twice a 
night.  He was cooperative with fairly good eye contact and 
hygiene.  He was not in acute distress.  He was verbal, 
logical and relevant.  He had no impairment of communication 
or thought processes.  His mood and affect were moderately 
sad and depressed and mildly anxious.  He denied current 
suicide, homicide ideation, intent, or plan and he was not a 
danger to self or others.  He did not appear to be grossly 
hallucinating or delusional.  His insight into his problem, 
judgment, orientation and memory seemed to be intact. He 
reported daily intrusive thoughts of combat experiences, 
nightmares about dead bodies, eating foods with bloody hands 
almost every night and flashbacks of bodies of his friends 
once or twice a month.  He reported getting jumpy when 
someone is behind his back.  He goes out and checks his yard 
and doors before going to bed.  

He was diagnosed as having PTSD with secondary depressive 
disorder.  He was assigned a GAF score of 41 with serious 
symptoms and serious impairment in marriage and mood.  It was 
the examiner's opinion that the veteran's PTSD 
symptomatology, especially with depressive symptoms and 
aggressive behavior toward his wife, had increased since the 
last examination.      

At a September 2006 Board hearing, the veteran alleged that 
his PTSD has worsened since his last VA examination.  The 
Board remanded the case for another VA psychiatric 
examination.        

VA outpatient treatment records dated from June 2005 to 
October 2007 show ongoing treatment and evaluation of the 
veteran's PTSD.  The veteran continued to report 
irritability, anger, intrusive thoughts and flashbacks.  He 
denied suicidal/homicidal thoughts.  His mood was reported as 
stable. In a May 2007 treatment record, the veteran was 
assigned a GAF score of 50 with a prior GAF of 49.  There was 
no evidence of psychosis or delusional thinking.  In June 
2007, he was assigned a GAF score of 51.  

On VA psychiatric examination in November 2007, the examiner 
noted that the veteran retired in 1994 due to a combination 
of his age and the closing of the base where he worked.  The 
veteran reported having friends and that he had been married 
for 60 years.  He reported a good relationship with his 
children.  He attended church and liked to go bowling. 

On mental status examination, his eye contact was fair to 
good.  His speech was fluent with normal rate and rhythm.  
There was no impairment of thought process of communication.  
He denied any delusions or hallucinations.  He denied 
suicidal or homicidal ideation.  His mood and affect were 
okay for the moment.  He was assigned a GAF score of 48 for 
his PTSD.  The veteran reported that his PTSD had remained 
about the same over the last three to four years.  He did not 
report a history of active, ongoing physical altercations 
with his wife or of psychotic symptomatology.  He denied 
current anergia, anhedonia, weight loss, feelings of 
hopelessness, or feelings of helplessness.  He did concede to 
intermittent depression.  The examiner noted that the 
veteran's current treating psychiatrist assigned a GAF score 
of 51 in June 2007.  The examiner emphasized, however, that 
the veteran did report ongoing intermittent depression and 
verbal disagreement with his wife.  The examiner did not feel 
that the veteran's clinical status had changed significantly 
from his June 2004 VA examination.  The veteran had learned 
to better control his anger through treatment.  He reported 
having friends.    

The Board finds that a rating greater than 50 percent has not 
been met in this case.

The record shows that the veteran's post-traumatic stress 
disorder symptomatology includes nightmares, flashbacks, 
intrusive thoughts, sleep disturbance, anger, irritability 
and hyperarousal.  The record also shows that the veteran 
retired in 1994 due to a combination of age and the closing 
of the facility the closing of the base where he worked.  
Although, he reports feelings of anger and frustration with 
his wife, he has been married for 60 years and has 
established meaningful interpersonal relationships with his 
children.  He also reports having friends and of 
participating in social activities such as bowling.  

The clinical findings do not more nearly approximate or 
equate to the criteria for a 70 percent rating at any time 
during the appeal, as most of the criteria for a 70 percent 
rating have not been shown, i.e., deficiencies in most areas, 
such as family relations, judgment, thinking, mood, due to 
such symptoms as obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.

Although the veteran had reported having thoughts of killing 
himself (on VA psychological assessment in 1993), he never 
actually had a plan.  In subsequent treatment records and VA 
examinations, the veteran denied suicidal and/or homicidal 
ideation.  On current VA examination in November 2007, the 
examiner noted that the veteran did continue to have 
intermittent depression and verbal disagreements with his 
wife, but he had learned to better control his anger through 
treatment.  The examiner also concluded that the veteran's 
clinical status had not changed significantly since the June 
2004 VA examination.   

Furthermore, during the appeal period, the GAF scores have 
ranged from 41 to 56 which indicate that the veteran 
demonstrates moderate to serious symptoms or impairment in 
social and occupational functioning which is consistent with 
the 50 percent rating currently assigned.  
  
The Board notes that the veteran believes that his disability 
is worse than contemplated by the 50 percent rating.  Though 
the veteran is competent to report on his own symptoms, the 
competent medical evidence of record shows that only a 50 
percent rating is warranted.  Under these circumstances, the 
Board finds that the record presents no basis for the 
assignment of an evaluation in excess of 50 percent for the 
veteran's PTSD at any point during the appeal period.

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2007).  
There is no showing that the veteran's service-connected PTSD 
presents such an exceptional or unusual disability picture so 
as to warrant the assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the veteran has not 
been hospitalized for this disability during the appeal 
period.  In the absence of evidence of the need for frequent 
hospitalization or marked interference with employment, 
referral of the case for consideration of an extraschedular 
rating is not in order.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


